Fourth Court of Appeals
                                San Antonio, Texas
                                   November 28, 2017

                                   No. 04-17-00495-CR

                             Terrance Antyon MCKINNEY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR10279
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER


       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
Appellant’s brief is due on December 18, 2017.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court